DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,8-10,12,15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Witczak et al (USPGP 2017/0190544).
Regarding Claims 1,9 Witczak discloses a system for controlling doors 610 in a multi-door system, preferably an elevator system 314 (paras. 0002, 0005), the system comprising: 
a multi-door system (Figs. 6 and 7); 
a system controller configured to control the multi-door system (Figs. 3,4,5 and 7), wherein the multi-door system includes a first door and a second door, wherein the first door is on a different side than the second door (615, Fig. 6);
one or more sensors operably coupled to the multi-door system and the system controller, wherein the one or more sensors 252, 515, 516, 527 are configured to detect one or more conditions (see claim 2);

receive an input from the one or more sensors 336,537,526,515, wherein the input comprises at least one of call information (call request, para. 0050) and crowd sensing information (see claim 1);
responsive to the input, prioritize an operation of the first door and the second door based at least in part on the input (“move more cars to certain landings based on number of callas and knowledge of lobby sizes” para. 0066); and
operate the first door and second door based on the prioritization (for groups or see paras. 0065-0066).
Regarding Claims 2,10 Witczak discloses the multi-door system is an elevator system 314.
Regarding Claim 3, Witczak discloses the crowd sensing information comprises landing crowd sensing information (paras. 0061, 0062)  and elevator crowd sensing information (para. 0071). 
Regarding Claim 4, Witczak discloses the call information comprises at least one of a hall call or car call indicating at least one of a floor selection (call request from the user to kiosk 336 reads on a floor selection) or a door preference indicating a first or second side of the multi-door system.
Regarding Claim 5, Witczak discloses the landing crowd sensing information indicates a crowd size (e.g. 611, 622, 633) on a first side and a second side of the multi-door system 600 (depicted in Fig. 6A) and the elevator crowd sensing information indicates a number of passengers present in an elevator car (para. 0071).
Regarding Claim 8, Witczak discloses the multi-door system further comprises at least one of a display unit or audio unit to provide an indication of a first door to be opened (destination device 336 can be a kiosk, digital panel, or computer terminal which reads on a display unit, para. 0049).
Regarding Claim 12, Witczak discloses opening a subsequent door based at least in part on a detected load in the multi-door system (“inside the elevators” para. 0071).

Regarding Claim 16, Witczak discloses an exemplary elevator system 100 (para. 0037), providing an audio or visual indication of an elevator door to be opened inside of the multi-door system (lobby) is inherent in exemplary elevator systems as is known in the art.
Regarding Claim 17, Witczak discloses the input comprises at least one of a call information and crowd sensing information, wherein the call information indicates a floor selection (call request from the user to kiosk 336 reads on a floor selection) or a door preference indicating a first or second side of the multi-door system, wherein the crowd sensing information comprises landing crowd sensing information (paras. 0061, 0062) and elevator crowd sensing information (para. 0071).
Regarding Claim 18, Witczak discloses determining a crowd size of a proximate multi-door system (e.g. 611, 622, 633), and operating the first door and the second door of a first multi-door system based on the crowd size of a proximate multi-door system (“move more cars to certain landings based on number of calls … para. 0066).

Allowable Subject Matter
Claims 6,7,11,13,14,19,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837